                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

Case Number: 2:19-cv-04212-BCW

   NOTICE OF INCLUSION IN THE MEDIATION AND ASSESSMENT PROGRAM

This is notice that your case is included in the Western District of Missouri’s Mediation and
Assessment Program or “MAP.” For MAP requirements, including required in-person attendance,
carefully review the Court’s General Order attached.

Your case has been randomly assigned to the following category in MAP:

_x__ Outside Mediator

____   United States Magistrate Judge or United States Bankruptcy Judge

____   Director of the Mediation and Assessment Program


OUTSIDE MEDIATOR ASSIGNMENT

If your case has been assigned to the Outside Mediator category, the parties have 14 calendar
days after the Rule 26 meeting to select an Outside Mediator, schedule the mediation and file
a Designation of Mediator (ADR event in ECF). The Designation of Mediator should contain
the name of the Outside Mediator, the date, time and place of the in-person mediation; and it must
be signed by or on behalf of each party. The mediation shall occur no later than 75 calendar days
after the Rule 26 meeting.

The Mediator and parties (pro se or by counsel) shall submit a post-mediation status report
to the Director within 10 calendar days after the mediation (separately or jointly, and preferably
by email to map@mow.uscourts.gov). The report should state: how long the mediation lasted;
whether all required parties were present in person; the outcome of the mediation; and if the case
did not settle, whether additional settlement discussions would be productive and at what point in
time or after what specific events.

JUDGE ASSIGNMENT

If your case has been assigned to a Judge for mediation, you will be notified by the Judge’s office
of the date, time and place of a settlement conference. The mediation shall occur no later than 75
calendar days after the Rule 26 meeting, unless otherwise scheduled by the Judge.

DIRECTOR ASSIGNMENT

If your case has been assigned to the Director of MAP for mediation, you will be notified by the
Director’s office of the date, time and place of either a teleconference or the mediation. The
mediation shall occur no later than 75 calendar days after the Rule 26 meeting, unless otherwise
scheduled by the Director.

          Case 2:19-cv-04212-BCW Document 2 Filed 11/26/19 Page 1 of 2
MEDIATION

Mediation is a process in which a neutral third party assists the parties in developing and exploring
their underlying interests, legal positions, and options toward resolving the case through
negotiations. As a party to a lawsuit in this Court, you are entitled to pursue all claims or defenses
to claims that you have asserted until a disposition of the claims or defenses is made by the Court
or a jury. However, most of the lawsuits filed in this and other courts are resolved by voluntary
settlement of the parties before trial. With a settlement, the expense and inconvenience of litigation
is reduced and the uncertainty of the outcome is eliminated. Good faith participation in MAP is
required, but you are not required to settle the case. It is important that you carefully review and
evaluate your case prior to the mediation or other ADR option session, and that you come prepared
to discuss and negotiate the settlement of your case.

ATTENDANCE AT MEDIATION

Please note that lead trial counsel and all named parties are required to attend mediation in person.
In-person attendance of additional individuals is also required when applicable (e.g. insurance
company representatives). See Section V.E. of the General Order. The failure to attend mediation
or other ADR option session, or the refusal to cooperate or timely cooperate in MAP, may result
in the imposition of sanctions by the assigned Judge.

CONTINUING OBLIGATIONS

Inclusion in MAP does not relieve you of any obligations or deadlines that you have in this lawsuit.
If you have been served, you must file a timely response in order to avoid the risk of a default
judgment.

QUESTIONS

For questions concerning MAP requirements, please review the MAP General Order and the MAP
FAQs:

http://www.mow.uscourts.gov/district/map
http://www.mow.uscourts.gov/sites/mow/files/MAP_FAQs.pdf.

You may also contact the MAP office.

Mediation and Assessment Program
Jill A. Morris, Director
Charles Evans Whittaker Courthouse
400 E. 9th Street, Room 3238
Kansas City, Missouri 64106
map@mow.uscourts.gov (E-mail)
816-512-5080 (Telephone)
816-512-5089 (Facsimile)



                                                  2

          Case 2:19-cv-04212-BCW Document 2 Filed 11/26/19 Page 2 of 2
